--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




































TRUST AGREEMENT
UNDER
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM
FOR OFFICERS OF AMERICAN AIRLINES, INC.






Amended and Restated effective June 1, 2007



 
 

--------------------------------------------------------------------------------

 

Table of Contents


 
ARTICLE I DEFINITIONS [INSERT PAGE NUMBER]
Section 1.1.Account
 
[INSERT PAGE NUMBER]

Section 1.2.Actuary
 
[INSERT PAGE NUMBER]

Section 1.3.Beneficiary
 
[INSERT PAGE NUMBER]

Section 1.4.Code
 
[INSERT PAGE NUMBER]

Section 1.5.Committee
 
[INSERT PAGE NUMBER]

Section 1.6.Compensation Committee
 
[INSERT PAGE NUMBER]

Section 1.7.Corporation
 
[INSERT PAGE NUMBER]

Section 1.8.Expense Account
 
[INSERT PAGE NUMBER]

Section 1.9.Fund
 
[INSERT PAGE NUMBER]

Section 1.10.Investment Manager
 
[INSERT PAGE NUMBER]

Section 1.11.Participant
 
[INSERT PAGE NUMBER]

Section 1.12.Plan
 
[INSERT PAGE NUMBER]

Section 1.13.Trust
 
[INSERT PAGE NUMBER]

Section 1.14.Trustee
 
[INSERT PAGE NUMBER]

Section 1.15.Valuation Date
 
[INSERT PAGE NUMBER]

 
ARTICLE II CREATION, PURPOSE AND ADMINISTRATION OF THE TRUST [INSERT PAGE
NUMBER]
Section 2.1.Purpose of the Trust; Separate Trust
 
[INSERT PAGE NUMBER]

Section 2.2.Administration of the Trust
 
[INSERT PAGE NUMBER]

Section 2.3.Irrevocable; Not Subject to Creditor Claims
 
[INSERT PAGE NUMBER]

Section 2.4.Secured Interest; Separate Account
 
[INSERT PAGE NUMBER]

 
ARTICLE III ACCOUNTS [INSERT PAGE NUMBER]
Section 3.1.Fund and Accounts.
 
[INSERT PAGE NUMBER]

 
Section 3.2.Written Certifications Provided by Corporation to the Trustee[INSERT
PAGE NUMBER]

Section 3.3.Benefits Payable
 
[INSERT PAGE NUMBER]

Section 3.4.Account Adjustment
 
[INSERT PAGE NUMBER]

Section 3.5.Maintenance of Accounts
 
[INSERT PAGE NUMBER]

Section 3.6.Taxability of the Trust and the Participants.
 
[INSERT PAGE NUMBER]

Section 3.7.Accumulation/Distribution of Trust Income
 
[INSERT PAGE NUMBER]

Section 3.8.Contributions by the Corporation for Income Taxes
 
[INSERT PAGE NUMBER]

 
ARTICLE IV CONTRIBUTIONS, CERTIFICATIONS AND DISTRIBUTIONS [INSERT PAGE NUMBER]
Section 4.1.Contributions to the Trust
 
[INSERT PAGE NUMBER]

 
Section 4.2.Provision of Benefits is Binding Obligation of Corporation[INSERT
PAGE NUMBER]

 
Section 4.3.Provision of Reports and Written Certifications by the Corporation
to the Trustee[INSERT PAGE NUMBER]

Section 4.4.Distributions to Participants
 
[INSERT PAGE NUMBER]

 
ARTICLE V ACTUARY [INSERT PAGE NUMBER]
 
Section 5.1.Determination of Corporation’s Fund Contributions by Actuary[INSERT
PAGE NUMBER]

Section 5.2.Resignation/Removal of Actuary
 
[INSERT PAGE NUMBER]

 
ARTICLE VI INVESTMENTS AND POWERS OF THE TRUSTEE[INSERT PAGE NUMBER]
Section 6.1.Fund Held in Trust
 
[INSERT PAGE NUMBER]

Section 6.2.Types of Investments
 
[INSERT PAGE NUMBER]

Section 6.3.Powers and Authority of Trustee
 
[INSERT PAGE NUMBER]

Section 6.4.Investment of Fund by Investment Manager
 
[INSERT PAGE NUMBER]

Section 6.5.Making Benefit Payments
 
[INSERT PAGE NUMBER]

Section 6.6.Deposit of Contributions by Trustee
 
[INSERT PAGE NUMBER]

Section 6.7.Dealings with the Trustee
 
[INSERT PAGE NUMBER]

Section 6.8.Use of Fund Assets to Pay Trust Expenses
 
[INSERT PAGE NUMBER]

 
ARTICLE VII DUTIES OF THE TRUSTEE [INSERT PAGE NUMBER]
Section 7.1.General Duties of the Trustee
 
[INSERT PAGE NUMBER]

Section 7.2.Valuation of Fund
 
[INSERT PAGE NUMBER]

Section 7.3.Reports and Records
 
[INSERT PAGE NUMBER]

Section 7.4.No Duty to Advance Funds or to Administer the Plan
 
[INSERT PAGE NUMBER]

Section 7.5.Resignation/Removal of Trustee
 
[INSERT PAGE NUMBER]

 
ARTICLE VIII COMPENSATION, IMMUNITIES AND INDEMNITY OF THE TRUSTEE [INSERT PAGE
NUMBER]
Section 8.1.Trustee Compensation and Expenses
 
[INSERT PAGE NUMBER]

Section 8.2.Expense Account
 
[INSERT PAGE NUMBER]

Section 8.3.Immunities
 
[INSERT PAGE NUMBER]

Section 8.4.Indemnity of the Trustee
 
[INSERT PAGE NUMBER]

 
Section 8.5.Determination of Interests in the Fund; Enforcement of Trust and
Legal Proceedings[INSERT PAGE NUMBER]

 
ARTICLE IX AMENDMENT AND TERMINATION OF THE TRUST [INSERT PAGE NUMBER]
Section 9.1.Amendment of Agreement
 
[INSERT PAGE NUMBER]

Section 9.2.Termination of Agreement
 
[INSERT PAGE NUMBER]

 
ARTICLE X THE COMMITTEE [INSERT PAGE NUMBER]
Section 10.1.Membership and Actions of the Committee
 
[INSERT PAGE NUMBER]

Section 10.2.Committee Compensation and Expenses
 
[INSERT PAGE NUMBER]

Section 10.3.Indemnity of Committee
 
[INSERT PAGE NUMBER]

 
ARTICLE XI MISCELLANEOUS [INSERT PAGE NUMBER]
Section 11.1.Governing Law
 
[INSERT PAGE NUMBER]

Section 11.2.No Effect on Employment
 
[INSERT PAGE NUMBER]

Section 11.3.Successors
 
[INSERT PAGE NUMBER]

Section 11.4.Severability
 
[INSERT PAGE NUMBER]

Section 11.5.Incorporation of Plan as Part of Agreement
 
[INSERT PAGE NUMBER]

Section 11.6.Execution in Counterparts
 
[INSERT PAGE NUMBER]

Section 11.7.Effect of Divisions and Captions
 
[INSERT PAGE NUMBER]

Section 11.8.Gender and Number
 
[INSERT PAGE NUMBER]

Section 11.9.Mistake of Fact
 
[INSERT PAGE NUMBER]






 
 

--------------------------------------------------------------------------------

 

TRUST AGREEMENT
 
UNDER
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM
 
FOR OFFICERS OF AMERICAN AIRLINES, INC.
 
THIS AGREEMENT (the or this “Agreement”) was adopted effective as of the 14th
day of October, 2002, by and between AMERICAN AIRLINES, INC. (the
“Corporation”), a corporation organized and existing under the laws of the State
of Delaware, and WACHOVIA BANK, NATIONAL ASSOCIATION (the “Trustee”), a national
association organized and existing under the laws of the United States, and the
individuals constituting the Committee described in Section 10.1 (the
“Committee”).  By this instrument the Corporation hereby amends and restates the
Agreement in the entirety, effective as of June 1, 2007 (the “Effective Date”).
 
RECITALS
 
WHEREAS, in January 1985, the Board of Directors of AMR Corporation established
the Supplemental Executive Retirement Program for Officers of American Airlines,
Inc., as subsequently amended (the “Plan”), for the purpose of paying retirement
benefits to certain officers of American Airlines, Inc. (the “Participants”) in
excess of the amount payable under the Corporation’s defined benefit plan; and
 
WHEREAS, the Corporation has established an irrevocable trust to fund certain
retirement benefits of the Participants of the Plan; and
 
WHEREAS, the Corporation desires the Trustee to continue to undertake the
responsibility for the protection and conservation of the assets of the Trust,
under the terms of the Agreement; the Trustee is willing to continue such
responsibility and the Corporation has delivered assets to the Trustee to hold
in trust for the purpose of accumulating funds to pay benefits under the Plan as
they become due and payable; and
 
WHEREAS, the Corporation desires that the Committee under the Plan be
responsible for the administration of the Trust, and the Committee has
undertaken the responsibility and duties of the Committee pursuant to the terms
of the Agreement; and
 
WHEREAS, the Corporation intends the Trust to operate as a secular trust for
Federal income tax purposes, whereby the Participants will be subject to current
taxation on the funds held in the Trust; and
 
WHEREAS, the trust established by this Agreement is not intended to be a
“grantor trust” pursuant to sections 671 through 679 of the Internal Revenue
Code of 1986, as amended (the “Code”), but is intended to be a taxable trust
pursuant to sections 641 et seq. of the Code; and
 
WHEREAS, subsequently to the Effective Date, Revenue Ruling 2007-48 has been
issued by the U.S. Treasury Department, and the Corporation desires to update
the Agreement so that the Trust continues to operate as a secular trust for
Federal income tax purposes;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Corporation, the Trustee and the Committee hereby amend and restate the
Agreement in the entirety, to provide as follows:
 
ARTICLE I
 
DEFINITIONS
 
Each word or phrase used herein which is in quotations shall have the meaning
set forth in this Article I, unless a different meaning is clearly required by
context.
 
Section 1.1.                                 Account.  “Account” means the
separate account established and maintained under the Fund with respect to each
Participant to provide a source of funds for the benefits payable by the
Corporation to, or with respect to, each such Participant under the Plan.
 
Section 1.2.                                 Actuary.  “Actuary” means the then
acting actuary or firm of actuaries employed by the Corporation to advise the
Corporation with respect to contributions to be made under the Plan.  The
initial Actuary shall be Towers, Perrin, Forster & Crosby, Inc. and
Subsidiaries.
 
Section 1.3.                                 Beneficiary.  “Beneficiary” holds
the identical definition of the term as defined in the Plan.
 
Section 1.4.                                 Code.  “Code” means the Internal
Revenue Code of 1986, as amended.
 
Section 1.5.                                 Committee.  “Committee” means the
committee of persons to whom the Corporation has delegated the responsibility of
the Trust’s administration.
 
Section 1.6.                                 Compensation
Committee.  “Compensation Committee” means the compensation Committee of the
Board of Directors of AMR Corporation.
 
Section 1.7.                                 Corporation.  “Corporation” means
American Airlines, Inc. and any successor thereto, or to the business thereof,
by whatever form or manner resulting.
 
Section 1.8.                                 Expense Account.  A separate
account of the Fund whereby the Corporation may make contributions to be
utilized by the Trustee to pay the compensation, fees and expenses of the
Trustee and the Committee and other expenses of the Trust.
 
Section 1.9.                                 Fund.  “Fund” means the money and
property held by the Trustee under this Agreement.
 
Section 1.10.                                 Investment Manager.  “Investment
Manager” means the then acting manager of all or any of the assets of the Fund
that is appointed by the Committee to exercise investment responsibility with
respect to all or such portion of the Fund as determined by the Committee.
 
Section 1.11.                                 Participant.  “Participant” means
an “Active Funding Participant” in the Plan as defined at Section 2.1(b) of the
Plan.  
 
Section 1.12.                                 Plan.  “Plan” means the
Supplemental Executive Retirement Program for Officers of American Airlines,
Inc. originally effective January 1, 1985, and as amended from time to time,
including certain retirement benefits heretofore authorized and which may
hereafter be authorized to be payable to certain employees of the Corporation.
 
Section 1.13.                                 Trust.  “Trust” means the trust
provided for under this Agreement.
 
Section 1.14.                                 Trustee.  “Trustee” means the then
acting trustee of the Trust.  The initial trustee of the Trust is Wachovia Bank,
National Association.
 
Section 1.15.                                 Valuation Date.  “Valuation Date”
means (i) the last business day of each calendar quarter; (ii) in the case of a
Participant who retires or whose employment with the Corporation is terminated
for any reason, the last business day of the calendar month coincident with or
immediately preceding the date of such retirement or termination; and (iii) each
other date or dates specified by the Committee to the Trustee for the valuation
of the Fund and adjustment of Accounts.
 
ARTICLE II
 
CREATION, PURPOSE AND
 
ADMINISTRATION OF THE TRUST
 
Section 2.1.                                 Purpose of the Trust; Separate
Trust.  This Trust is established by the Corporation, the Trustee and the
Committee for the purpose of accumulating funds to pay benefits under the
Plan.  Payments from the Fund to Participants or their Beneficiaries shall be in
discharge of the Corporation’s liability under the terms of the Plan to such
Participants to the extent such benefits are paid from the Fund.  The
Corporation intends that each Account established pursuant to Article III be
treated as a separate trust designed to satisfy, in whole or in part, the
Corporation’s liability under the Plan to the Participant with respect to whom
such Account is maintained.
 
Section 2.2.                                 Administration of the Trust.  The
Committee shall be solely responsible for the administration of the Trust.  The
Committee shall, upon request of the Trustee, furnish the Trustee with such
reasonable information as is necessary or appropriate for the Trustee to carry
out its responsibilities under this Agreement, and the Trustee shall be entitled
to rely conclusively on the information received from the Committee.  The
Corporation shall be responsible for the administration of the Plan.  The
Corporation shall, upon request of either the Committee or the Trustee, furnish
each of the Committee and the Trustee with such reasonable information as each
of the Committee or the Trustee shall deem necessary or appropriate to carry out
the intent and purposes of the Trust, and each of the Committee and the Trustee
shall be entitled to rely conclusively on the information received from the
Corporation, unless, in the case of the Trustee, the Committee has informed the
Trustee in writing not to rely on such information.  
 
Section 2.3.                                 Irrevocable; Not Subject to
Creditor Claims.  Subject to the provisions of Section 9.2 hereof, this Trust
shall be irrevocable.  In addition, the Fund shall not be subject to the claims
of the creditors of the Corporation in a bankruptcy or other insolvency
proceeding under Federal or state law, but shall be maintained for the exclusive
purpose of providing benefits to Participants under the Plan.  The right to
receive benefits under the Plan through this Agreement may not be anticipated,
alienated, sold, transferred, assigned, pledged, encumbered or subjected to any
charge or legal process, and the non-alienation provisions of Sections 8.1 and
8.2 of the Plan are hereby incorporated in the entirety by this reference.  
 
Section 2.4.                                 Secured Interest; Separate
Account.  Each Participant shall have a secured interest in the Account
maintained in the Fund with respect to the benefits payable under the
Plan.  Each Participant’s Account will be maintained as a “separate account”
within the meaning of section 404(a)(5) of the Code.  The Corporation agrees
that during the existence of the Trust, the Corporation shall not permit or
cause, or amend this Agreement to permit or cause, the Fund, or any part
thereof, to be used for or diverted to purposes other than the payment of
benefits under the Plan to Participants and their Beneficiaries.
 
ARTICLE III
 
ACCOUNTS
 
Section 3.1.                                 Fund and Accounts.
 
(a) The Fund under this Trust shall consist of such sums of money or other
property (and the earnings thereon) as shall from time to time be paid or
delivered to the Trustee and held by it pursuant to the terms of this Agreement.
 
(b) Contributions to the Trust with respect to the benefits of Participants
shall be credited to Accounts as provided in Section 3.4.  At the time the
Corporation makes an initial contribution to the Trust with respect to the
benefits of a Participant, it shall notify the Trustee of such fact and an
Account shall be established by the Trustee under the Fund.  The Corporation
shall provide the Trustee with such information or reports as are necessary to
credit contributions to the Account maintained with respect to each Participant
in accordance with Section 4.3 hereof.
 
Section 3.2.                                 Written Certifications Provided by
Corporation to the Trustee.  Subject to this Section 3.2, the Trustee shall have
responsibility for the maintenance of Account records, including, without
limitation, the responsibility for making determinations regarding the
adjustment of such Accounts under Section 3.4.  The Corporation shall provide
the Trustee from time to time, but not less frequently than annually, with
written certifications pursuant to Section 4.3 hereof concerning the amount and
form of benefits payable to each Participant under the Plan and the time or
times when such benefits shall become payable.  Each such certification shall
state that it is made in accordance with the terms of the Plan, is binding on
the Trustee, and may not be modified, amended or rescinded in any manner
whatsoever, except by a subsequent certification which complies with the
requirements of Section 4.3.  The Trustee shall not be bound by, and shall
ignore, any such certification which does not comply with the requirements of
Section 4.3.  The Trustee shall make payments to Participants and Beneficiaries
strictly in accordance with the terms of Section 4.4 hereof and shall have no
responsibility or duty to evaluate such certifications or other reports with
respect to their validity, accuracy or completeness or to make any inquiry
regarding the data or information contained therein.  If the Corporation does
not provide the Trustee with the information necessary to establish an Account
pursuant to this Section 3.2 and Section 4.3 herein, the Trustee shall deposit
any contributions for which it has not received information into the Trustee’s
Expense Account, and shall maintain the contributions in its Expense Account
until it has received such information.
 
Section 3.3.                                 Benefits Payable.  Any benefits
becoming payable under the Plan to a Participant or Beneficiary shall be paid
from the Fund and charged against the Account maintained with respect to the
benefits of such Participant.  No payment shall be made from the Fund to or with
respect to a Participant to the extent that such payment would exceed the
balance then remaining credited in the Account maintained with respect to such
Participant.
 
Section 3.4.                                 Account Adjustment.  As of each
Valuation Date, and based upon the results of its valuation of the Fund as of
such Valuation Date, the Committee shall direct the Trustee to adjust Accounts
to reflect realized and unrealized gains, income and losses and chargeable
expenses of the Fund on an accrual basis since the preceding Valuation Date, in
accordance with the provisions of this Section 3.4.  The Account will be
adjusted to reflect payment of taxes paid by the Trust with respect to such
contributions.  The amount creditable to the Account of a Participant as of a
Valuation Date selected by the Committee after payment of any benefits and/or
applicable withholding taxes shall not exceed the Participant’s vested accrued
benefit under the Plan as of such date, as determined by the Committee, in its
sole and absolute discretion.  The allocation of any amounts creditable as
contributions, income, losses and realized or unrealized appreciation to the
Account of the Participant shall be limited so that the balance as of such
Valuation Date does not exceed the Participant’s accrued benefit under the
Plan.  Any excess shall rather be allocable to other known or reasonably
anticipated liabilities arising under the Plan and/or the Trust.  The Trustee
shall be under no obligation to question such allocation adjustment.
 
Section 3.5.                                 Maintenance of Accounts.  Once
established, an Account shall be maintained with respect to the benefits of each
Participant until it has been liquidated through distribution to the
Participant, or a Beneficiary thereof.
 
Section 3.6.                                 Taxability of the Trust and the
Participants.
 
(a) It is intended that the Trust not constitute a “grantor trust” under
sections 671 through 679 of the Code, and, notwithstanding any provision of this
Agreement to the contrary, the Corporation, as the grantor of the Trust, shall
not possess any power under this Agreement that would cause the Trust to
constitute a “grantor trust.”  It is intended that the Trust constitute a
taxable entity under sections 641 et. seq. of the Code.  Accordingly, the
Trustee acknowledges and agrees that the Corporation is not the owner of the
Trust for Federal income tax purposes.  Notwithstanding any provision of this
Agreement to the contrary, none of the powers granted to the Trustee shall be
construed to enable the Corporation, the Trustee or anyone else, to buy,
exchange or otherwise deal with the Fund for less than adequate and full
consideration in money or money’s worth, or to enable the Corporation, the
Trustee or any entity in which the Corporation, the Trustee, or both, have a
substantial interest, to borrow from the Fund, directly or indirectly, without
adequate interest or security; no one but the Trustee (or the Investment
Manager) may vote or direct the vote of any corporate shares or other securities
of the Trust, or control the Trust’s investments or reinvestments by
substituting other property of equal value; the Trustee is not required to
surrender Trust assets upon being tendered substitute assets, regardless of the
relative values of the assets involved.
 
(b) The Trust is a funded trust, and, as such, it is intended that each
Participant in respect of whom an Account is maintained be taxed in accordance
with section 402(b) of the Code.  Consequently, contributions to the Trust by
the Corporation shall be taxable to the Participants in accordance with section
402(b)(1) of the Code.  (The Corporation shall take a deduction for the amount
of such contributions, for United States Federal income tax purposes in
accordance with section 404(a)(5) of the Code.)  Except as is necessary to
satisfy any Trust obligation, if any, to withhold taxes and to pay over such
withheld amounts to the appropriate taxing authorities, the Trust shall not have
any obligation or liability for the payment of any income, estate, gift or
employment taxes payable by a Participant or Beneficiary, or the estate of a
Participant or Beneficiary, with respect to benefits payable under the
Plan.  The Trustee shall have the responsibility to file any tax returns,
reports or other information as may be required by any Federal, state, local or
other taxing or governmental authority with respect to the Trust, its income and
distribution and withholding therefrom.  Pursuant to Internal Revenue Service
Revenue Ruling 2007-48 or successor guidance thereto, the Corporation, if
required to withhold employment taxes at the time of contribution, shall
withhold and transmit such taxes.  The Corporation and the Trustee shall comply
as required by law to achieve proper reporting in connection with tax reporting
requirements.
 
Section 3.7.                                 Accumulation/Distribution of Trust
Income.  All of the income and gain derived from the Fund shall be accumulated
and allocated to the Accounts of the Participants pursuant to Section 3.4
hereof; provided, however, that the Committee shall have the right, in its sole
and absolute discretion, to instruct the Trustee to distribute all or a portion
of such income and gain credited to the Participants’ respective Accounts to the
Participants.
 
Section 3.8.                                 Contributions by the Corporation
for Income Taxes.  If the income and gain derived by the Trust in any taxable
year is subject to United States Federal, state or local income tax (e.g.,
because the Committee has elected not to distribute such income and gain to the
Participants) the Trustee shall pay such income taxes from the Fund except to
the extent that the Corporation contributes to the Trust an amount to enable the
Trustee to pay such income taxes.  To the extent such taxes are paid from the
Fund, the Accounts shall be reduced on a pro-rata basis, subject to Section
3.4.  An amount contributed for such purpose shall be allocated to each
respective applicable Account and the payment shall be charged against such
applicable Account.  
 
ARTICLE IV
 
CONTRIBUTIONS, CERTIFICATIONS AND DISTRIBUTIONS
 
Section 4.1.                                 Contributions to the Trust.  The
Corporation may make such contributions to the Trust as it shall determine in
its sole and absolute discretion, are necessary to provide benefits to the
Participants under the Plan and for the Trust to pay any income taxes due on its
income and gain (as provided in Section 3.8 of this Agreement).  Notwithstanding
anything to the contrary contained herein, no person, including, without
limitation, the Trustee, the Actuary, any Participant or former Participant, or
any Beneficiary thereof, shall have the right to require the Corporation to make
any contribution to the Trust or to question the accuracy or correctness of any
amounts so contributed.
 
Section 4.2.                                 Provision of Benefits is Binding
Obligation of Corporation.  Except to the extent that benefits to which a
Participant, or the Beneficiary thereof, is entitled under the Plan are actually
paid from the Fund, nothing contained in this Agreement shall relieve the
Corporation of its obligations under the Plan to or with respect to such
Participant.
 
Section 4.3.                                 Provision of Reports and Written
Certifications by the Corporation to the Trustee.  The Corporation shall
maintain, and furnish the Trustee with, such reports, documents, and information
as shall be required by the Trustee to carry out its obligations under this
Agreement, including, without limitation, written reports setting forth the
identity of Participants with respect to whose benefits contributions are made
to the Trust and the amount of such contributions, and the written
certifications regarding Participants’ benefits described below.  At or about
the time an Account is established with respect to the benefits of a
Participant, the Corporation shall furnish the Trustee with a written
certification which includes the amount of the Participant’s benefits, the time
or times as of which such benefits shall become payable, the present value of
such benefits as of a specific date or dates, any conditions which must be
satisfied in order for the Participant to become entitled to such benefits, and
the identity of the Participant’s Beneficiary and the specific conditions under
which benefits shall become payable to such Beneficiary.  Such certifications
may be revised by the Corporation at any time, and from time to time, to
reflect, among other things, entitlement of the Participant to increased
benefits or an earlier time of payment under the Plan and to reflect changes in
Beneficiary designations by the Participant.  No certification shall be revised,
nor shall the Trustee be bound by or honor any such revision, to decrease the
benefits of a Participant or to impose additional or more stringent conditions
with respect to a Participant’s eligibility for benefits.  The Trustee shall
rely on the most recent reports, documents, information, and certifications
furnished to it by the Corporation which comply with the preceding sentence.
 
Section 4.4.                                 Distributions to Participants.  At
such time as a Participant, or the Beneficiary thereof, is entitled to the
receipt of benefits from the Plan, he or she shall be entitled to receive from
the Account maintained with respect to such Participant the amount in cash or
property, as the case may be, to which he or she is entitled under the terms of
the Plan taking into account any prior distributions made to the Participant
under the Plan.  The Trustee also shall make payments from the Fund to each
Participant or Beneficiary entitled thereto under the Plan in accordance with
Section 3.7 hereof upon direction from the Committee.  All distributions made by
the Trust shall be in accordance with the most recent certification filed with
the Trustee pursuant to and in compliance with Section 4.3 promptly upon receipt
of written direction from the Corporation or upon receipt of evidence submitted
by the Participant satisfactory to the Trustee that the Participant has retired
or otherwise terminated his employment with the Corporation, voluntarily or
otherwise.  The Trustee shall not be required to engage in its own independent
investigation regarding any such payment, but shall provide the Corporation with
written confirmation of the fact and amount of such payment after it is made.
 
ARTICLE V
 
ACTUARY
 
Section 5.1.                                 Determination of Corporation’s Fund
Contributions by Actuary.  The Actuary shall calculate from time to time the
amount of the contributions that it estimates should be made to the Fund by the
Corporation for the purpose to accumulate funds to provide benefits under the
Plan; provided, however that, pursuant to Section 4.1 hereof, the Committee may
determine, in its sole and absolute discretion, whether, and to what extent, the
Corporation shall be required to make contributions to the Fund.
 
Section 5.2.                                 Resignation/Removal of
Actuary.  The Actuary may resign at any time by delivery of written notice of
resignation to the Corporation.  Such resignation shall take effect as of a
future date specified in the notice of resignation, which date shall not be
earlier than the date ninety (90) days after the day on which the notice is
received.  The Actuary may be removed by the Corporation at any time by delivery
of written notice of such removal to the Actuary.  Such removal shall take
effect as of a future date specified in the notice of removal, which date shall
not be earlier than the date sixty (60) days after the day on which the notice
is received, or such earlier date as may be agreed to by the Actuary and the
Corporation.  Notwithstanding the foregoing, in no event will any such
resignation or removal be effective until a successor Actuary has been appointed
upon such resignation or removal.  Upon the Corporation’s receipt of notice of
such resignation or removal, the Corporation shall appoint a successor Actuary,
by written instrument, to serve commencing on the effective date of the former
Actuary’s resignation or removal.  If a successor is not appointed by the
Corporation within sixty (60) days after the issuance of notice of the Actuary’s
resignation or removal, the Committee shall appoint the successor Actuary.
 
ARTICLE VI
 
INVESTMENTS AND POWERS OF THE TRUSTEE
 
Section 6.1.                                 Fund Held in Trust.  The Fund shall
be held in trust by the Trustee.  The sole responsibilities, powers and duties
of the Trustee with respect to the Trust and the Fund shall be as set forth in
this Agreement.  The Trustee shall be a directed trustee only, with no
discretionary authority or responsibility, with respect to the Fund except to
the extent that it has discretion within investment guidelines provided to it in
writing by the Committee.
 
Section 6.2.                                 Types of Investments.  
 
(a) Except as otherwise provided in Section 6.4, the Trustee shall invest and
reinvest the assets of the Trust, without distinction between principal and
income, pursuant to investment guidelines delivered to it in a manner which has
the primary purpose of preservation of principal and liquidity of the Fund and,
secondarily, to the extent consistent with the goal to preserve principal and
liquidity of the Fund, which maximizes the income of the Fund.  The Trustee is
expressly authorized to invest the Fund, or any portion thereof, in any
property, real, personal or mixed, wherever situated, and whether or not
productive of income or consisting of wasting assets, including, without
limitation, common and preferred stocks, mutual funds, bonds, notes, debentures,
securities convertible into common stock, leaseholds, mortgages (including,
without limitation, any collective or part interest in any bond and mortgage or
note and mortgage), interest bearing accounts and certificates of deposit, oil,
mineral or gas properties, royalties, interests or rights (including equipment
pertaining thereto), equipment trust certificates, investment trust
certificates, savings bank deposits, and commercial paper, provided that the
assets of the Trust shall at no time be invested in the equity or debt
securities, whether secured or unsecured, of the Corporation, its affiliates or
its trades or businesses except to the extent such security may be held in a
mutual fund.  Pending such investment and reinvestment, the Trustee may
temporarily invest and reinvest the funds, at its discretion, in any marketable
short and medium term fixed income securities, United States Treasury Bills,
other short and medium term government obligations, commercial paper, other
money market instruments and part interests in any one or more of the foregoing
or money market mutual funds, or may maintain cash balances consistent with the
liquidity needs of the Trust as determined by the Trustee.
 
(b) The Trustee shall, at the direction of the Committee, purchase life
insurance and/or annuity contracts providing flexible funding or similar
vehicles or for the investment of assets in separate accounts invested in any
securities and other property including real estate, regardless of whether or
not the insurance carrier shall have assumed any contractual or other liability
as to the benefits to be provided thereunder, the value thereof, or the return
therefrom.  Such life insurance and/or annuity contracts shall be considered
investments of the Trust and all rights, privileges, options and elections
contained therein shall vest in the Trustee but shall be exercised, assigned or
otherwise disposed of as directed by the Committee.  The insurance carrier under
any such contract shall have full responsibility for the management and control
of the assets held thereunder.
 
Section 6.3.                                 Powers and Authority of
Trustee.  In addition to the powers elsewhere conferred upon the Trustee under
this Agreement and subject to Sections 6.2 and 6.4, the Trustee shall be
authorized and empowered, in its discretion, to exercise any and all of the
following rights, powers and privileges with respect to any cash, securities or
other properties held by the Trustee in trust hereunder, acting in accordance
with written instructions received from the Committee:
 
(a) To sell any such property at such time and upon such terms and conditions as
the Trustee deems appropriate.  Such sales may be public or private, for cash or
credit, and may be made without notice or advertisement of any kind.
 
(b) To exchange, mortgage, pledge or lease any such property and to convey,
transfer or dispose of any such property on such terms and conditions as the
Trustee deems appropriate.
 
(c) To grant options for the sale, transfer, exchange or disposal of any such
property.
 
(d) To exercise all voting rights pertaining to any securities; to consent to or
request any action on the part of the issuer of any such securities; and to give
general or special proxies or powers of attorney with or without power of
substitution.
 
(e) To consent to or participate in amalgamations, reorganizations,
recapitalizations, consolidations, mergers, liquidations or similar transactions
with respect to any securities, and to accept and to hold any other securities
issued in connection therewith.
 
(f) To exercise any subscription rights or conversion privileges with respect to
any securities held in the Fund.
 
(g) To collect and receive any and all money and other property of whatsoever
kind or nature due or owing or belonging to the Fund and to give full discharge
and acquittance therefor; and to extend the time of payment of any obligation at
any time owing to the Fund, as long as such extension is for a reasonable period
and continues to bear reasonable interest.
 
(h) To cause any securities or other property to be registered in, or
transferred to, the individual name of the Trustee or in the name of one or more
of its nominees, or one or more nominees of any system for the centralized
handling of securities, but the books and records of the Trust shall at all
times show that all such investments are a part of the Fund.
 
(i) To organize under the laws of any state a corporation for the purpose of
acquiring and holding title to any property which the Trustee is authorized to
acquire under this Agreement and to exercise with respect thereto any or all of
the powers set forth in this  Agreement.
 
(j) To manage, operate, repair, improve, develop, preserve, mortgage or lease
for any period any real property or any oil, mineral or gas properties,
royalties, interest or rights held by it directly or through any corporation,
either alone or by joining with others, using other Trust assets for any of such
purposes; to modify, extend, renew, waive or otherwise adjust any or all of the
provisions of any such mortgage or lease; and to make provision for amortization
of the investment in or depreciation of the value of such property.
 
(k) To settle, compromise, or submit to arbitration any claims, debts or damages
due or owing to or from the Trust; to commence or defend suits or legal
proceedings whenever, in its judgment, any interest of the Trust requires it;
and to represent the Trust in all suits or legal proceedings in any court of law
or equity or before any other body or tribunal, insofar as such suits or
proceedings relate to any property forming part of the Fund or to the
administration of the Fund.
 
(l) To borrow money from itself or others for the purposes of the Trust.
 
(m) To purchase, hold and sell interests or units of participation in any
collective or common trust fund established by the Trustee, including any such
funds which may be established in the future.
 
(n) Generally to do all acts, whether or not expressly authorized which the
Trustee deems necessary or appropriate to perform its duties and discharge its
responsibilities under this Agreement.
 
(o) To retain the services of outside legal counsel and/or other professionals
as may be necessary to assist it in connection with the administration of the
Trust and/or management or conservation of the Fund’s assets, including
defending the Trust from attack, claims or litigation regarding its assets.
 
(p) To pay expenses of the Trust that are incurred in connection with the
administration of the Trust and/or the management of the Fund’s assets.
 
Section 6.4.                                 Investment of Fund by Investment
Manager.  
 
(a) Appointment of Investment Manager.  The Committee may appoint one or more
Investment Managers, which may be the Trustee or an affiliate of the Trustee, to
manage (including the power to acquire and dispose of) all or any of the assets
of the Fund.  In the event of such appointment, the Committee shall establish
the portion of the assets of the Fund that shall be subject to the management of
any such Investment Manager and shall notify the Trustee in writing of such
appointment and the assets subject to the Investment Manager’s discretion.  If
there shall be more than one Investment Manager, the portion of the Fund to be
invested by each such Investment Manager shall be held in a separate account and
the powers and authority of each such Investment Manager shall be divided as set
forth in the instruments appointing such Investment Managers.  To the maximum
extent permitted by law, the Trustee shall be protected in assuming that the
appointment of an Investment Manager remains in effect until it is otherwise
notified by the Committee in writing.  With respect to the assets over which an
Investment Manager has investment responsibility, the Investment Manager shall
possess all of the investment powers and responsibilities granted to the
Committee hereunder, and the Trustee shall invest and reinvest such assets
pursuant to the direction of the Investment Manager.  Notwithstanding the
foregoing, to the extent so provided in the document by which the Investment
Manager accepts its appointment, the Committee may:
 
(i)           Direct the Investment Manager that certain investments or types of
investments shall be made or liquidated;
 
(ii)           Direct the Investment Manager that certain investments or types
of investments not be made; and
 
(iii)           Require that the Investment Manager obtain approval from the
Committee prior to acquiring or disposing of all or any assets under its
control.
 
(b) Successor Investment Manager.  The Committee may terminate its appointment
of an Investment Manager at any time and shall in writing notify the Trustee of
such termination, and may thereafter appoint a successor Investment Manager in
the same manner as provided in this Section 6.4.  Such successor Investment
Manager shall thereafter, until its appointment shall be terminated, be deemed
to be an Investment Manager for all purposes of this Agreement.  In the event
that a Committee does not exist, the Trustee shall terminate any Investment
Manager that is not an affiliate of the Trustee and shall immediately appoint
its affiliate, Evergreen Investments, as Investment Manager.
 
(c) Effect of Appointment of Investment Manager on Trustee.  So long as an
Investment Manager (other than the Trustee or one of its affiliates) is serving
as such, the Trustee shall be under no duty or obligation to review the assets
comprising any portion of the Fund managed by the Investment Manager, to make
any recommendations with respect to the investment or reinvestment thereof, or
to determine whether any direction received from any Investment Manager is
proper or within the terms of this Agreement or to monitor the activities of any
Investment Manager.  The Trustee shall have no liability or responsibility to
the Corporation, the Committee or any persons claiming any interest in the Fund
for acting without question on the direction of, or for failing to act in the
absence of any direction from, the Committee or any Investment Manager unless
the Trustee participated knowingly in, or knowingly undertook to conceal, an act
or omission of the Committee or of any Investment Manager constituting a breach
of its duties hereunder, knowing such act or omission was a breach of such
duties; provided, however, that the Trustee shall not be deemed to have
“participated” in a breach (i) by the Committee or to have “knowledge” of any
such breach as a result of accepting any property contributed to the Trust in
the Corporation’s discretion or retaining such property as an investment for the
Fund at the Committee’s direction; and (ii) by the Committee or any Investment
Manager for the purposes of this undertaking solely as a result of the
performance by the Trustee or its officers, employees or agents of any
custodial, reporting, recording, and bookkeeping functions with respect to any
assets of the Fund managed by any Investment Manager, or with respect to which
the Trustee has received directions from the Committee, or solely as a result of
settling purchase and sale transactions entered into or directed by any
Investment Manager or the Committee, or to have “knowledge” of any such breach
solely as a result of the information received by the Trustee or its officers,
employees or agents in the normal course in performing such functions, or
settling such transactions.  If the Trustee has actual knowledge of a breach
committed by an Investment Manager, it shall promptly notify the Committee in
writing thereof, and the Trustee, except as required by applicable law, shall
thereafter have no responsibility to remedy such breach.
 
Section 6.5.                                 Making Benefit Payments.  Upon
receipt of direction from the Corporation consistent with certifications
theretofore delivered to the Trustee pursuant to Section 4.3, the Trustee shall
promptly make benefit payments.  All returns, records and forms required to be
filed with the Federal, state and local taxing authorities or delivered to each
Participant and Beneficiary shall be filed by the Corporation and/or Trustee in
accordance with applicable law for periods commencing with the Effective
Date.  Except as provided in this Agreement, all income taxes required to be
paid by each Participant (and any returns, records and forms required with
respect to such taxes) shall be the sole responsibility of such Participant.
 
Section 6.6.                                 Deposit of Contributions by
Trustee.  The Trustee shall accept for deposit in the Fund all contributions in
cash made by the Corporation under this Agreement and shall promptly acknowledge
receipt of same.  The Trustee shall have no responsibility to determine or to
question the accuracy or correctness of any amounts so contributed.
 
Section 6.7.                                 Dealings with the Trustee.  Persons
dealing with the Trustee shall be under no obligation to see to the proper
application of any money paid or property delivered to the Trustee or to inquire
into the Trustee’s authority as to any transaction.
 
Section 6.8.                                 Use of Fund Assets to Pay Trust
Expenses.  If the amount in the Expense Account is insufficient to pay the
expenses of the Trust, the Trustee may, in its discretion or at the discretion
of the Committee, use assets of the Fund (other than those deposited in the
Expense Account) to pay the expenses of the Trust, including, without
limitation, any (i) legal or other professional expenses incurred in connection
with the management, protection or conservation of the assets of the Fund and
(ii) insurance premiums that may be incurred with respect to any fiduciary
liability insurance that may be obtained by the Trust to cover potential claims
for indemnification that may be made by members of the Committee pursuant to
Section 10.3 of this Agreement.
 
ARTICLE VII
 
DUTIES OF THE TRUSTEE
 
Section 7.1.                                 General Duties of the Trustee.  
 
(a) It shall be the duty of the Trustee to protect and conserve all property
received by it hereunder which, together with the income and gains therefrom and
additions thereto, shall constitute the Fund.  The Trustee shall manage, invest
and reinvest the Fund, collect the income thereof, and make payments therefrom,
all as herein provided.
 
(b) The Trustee shall discharge its duties with the care, skill, prudence, and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, and, in accordance with the
documents and instruments governing the Plan and the Trust.
 
Section 7.2.                                 Valuation of Fund.  The Trustee
shall value the Fund as of each Valuation Date at current fair market value and
shall report the results of such valuation to the Committee.  The Trustee shall
value the assets of the Trust at market and on such other basis or bases
(including, without limitation, cost) as the Committee shall reasonably
request.  The market value of the assets shall be equal to the market value of
the securities and other assets in the Fund, plus cash, interest, dividends and
other sums received and accrued but not yet invested.  The market value of the
securities and other assets in the Fund shall be based on such market quotations
and other information as are available to the Trustee and as may in the
Trustee’s discretion be appropriate.
 
Section 7.3.                                 Reports and Records.  The Trustee
shall:
 
(a) Keep accurate and detailed accounts of all investments, receipts,
disbursements and other transactions in the Fund as it shall deem necessary and
proper with respect to its administration of the Trust, and permit inspection of
such accounts, records and assets of the Trust by any duly authorized
representative of the Corporation, the members of the Committee or the
Participants during regular business hours.
 
(b) Within sixty (60) days (or such shorter period of time as the Corporation
shall reasonably request) following the close of the accounting year, and at
such other intervals as are mutually agreed to by the Trustee, the Corporation
and the Committee, the Trustee shall file with the Corporation, the Committee
and, unless the Corporation otherwise directs in writing, the Participants a
written account with respect to the transactions effected by the Trustee during
such accounting year or other period.  The Corporation and the Committee shall
file written objections, if any, with respect to the propriety of the Trustee’s
acts and transactions shown in such account within a period of ninety (90) days
from the date of filing such annual or other account.  If within ninety (90)
days after the receipt of the account or any amended account the Corporation or
the Committee has not signed and returned a counterpart to the Trustee, nor
filed with the Trustee notice of any objection to any act or transaction of the
Trustee, the account or amended account shall become an account settled as
between the Trustee and the Corporation and/or the Committee.  If any objection
has been filed, and if the Corporation and/or the Committee are satisfied that
it should be withdrawn or if the account is adjusted to their satisfaction, the
Corporation and/or the Committee shall in writing filed with the Trustee signify
their approval of the account, and the account shall become an account settled
as between the Trustee and the Corporation and the Committee.
 
When an account becomes an account settled, such account shall be finally
settled, and the Trustee shall be completely discharged and released, as if such
account had been settled and allowed by a judgment or decree of a court of
competent jurisdiction in an action or proceeding in which the Trustee, the
Corporation, the Committee and all persons having or claiming to have any
interest in the Fund or under the Plan were parties.
 
The Trustee, the Corporation or the Committee shall have the right to apply at
any time to a court of competent jurisdiction for judicial settlement of any
account of the Trustee not previously settled as hereinabove provided.  In any
such action or proceeding it shall be necessary to join as parties only the
Trustee, the Corporation and the Committee (although the Trustee may also join
other parties as it deems appropriate), and any judgment or decree entered
therein shall be conclusive.
 
(c) Make such periodic reports to the Corporation and the Committee as may be
mutually agreed to by the Trustee, the Corporation and the Committee, as
applicable.
 
(d) Prepare and timely file such tax returns and such other reports and
documents, together with supporting data and schedules, as may be required of
the Trustee by law, with any taxing authority or any other government authority,
whether local, state or Federal.
 
(e) Provide the Participants with copies of all such reports, returns, filings
and documents required by law, and cooperate with the Corporation in the filing
of tax reports and returns required to be filed by applicable law.
 
Section 7.4.                                 No Duty to Advance Funds or to
Administer the Plan.  The Trustee shall have no obligation to advance its own
funds for the purpose of fulfilling its responsibilities under this Agreement,
and its obligation to incur expenses shall at all times be limited to amounts in
the Trust available to be applied toward such expenses.  The Trustee shall not
be responsible in any respect for administering the Plan.
 
Section 7.5.                                 Resignation/Removal of
Trustee.  The Trustee may resign at any time by delivery of written notice of
resignation to the Committee.  Such resignation shall take effect as of a future
date specified in the notice of resignation, which date shall not be earlier
than the date ninety (90) days after the day on which the notice is received, or
such earlier date as may be agreed to by the Trustee and the Committee.  In
addition, the Trustee may be removed by the Committee at any time by delivery of
written notice of such removal to the Trustee.  Such removal shall take effect
as of a future date specified in the notice of removal, which date shall not be
earlier than the date sixty (60) days after the day on which the notice is
received, or such earlier date as may be agreed to by the Trustee and the
Committee.
 
Upon the Committee’s receipt of notice of such resignation or removal, the
Committee shall appoint a successor Trustee by written instrument, to serve
commencing on the effective date of the former Trustee’s resignation or
removal.  If a successor is not appointed by the Committee within sixty (60)
days after the issuance of notice of the Trustee’s resignation or removal, the
Trustee may apply to a court of competent jurisdiction for the appointment of
his or its successor.  All expenses of the Trustee in connection with the
proceeding shall be allowed as an administration expense of the Trust.  The
Trustee shall continue to serve until a successor accepts the Trust and receives
delivery of the Fund.  The appointment of a successor Trustee shall be effective
when accepted in writing by the new Trustee.  Upon the successor Trustee’s
acceptance of appointment and after the final account of the former Trustee has
been settled, the former Trustee shall transfer and deliver the Fund to such
successor.  The former Trustee shall exercise any instrument necessary or
reasonably required by the Committee or the successor Trustee to evidence the
transfer.  Moreover, the former Trustee shall deliver to the successor Trustee
the originals of all reports, records, documents, and other written information
in its possession regarding the Plan, the Fund, and the Participants and shall
deliver copies thereof to the Committee and to a person designated by a majority
of the persons who are Participants (or the Beneficiary of a deceased
Participant) on the date of such resignation or removal, and thereupon shall be
entitled to all unpaid compensation, fees and reimbursements to which it is
entitled under this Agreement and shall be relieved of all responsibilities and
duties under this Agreement.
 
All of the provisions set forth herein with respect to the Trustee shall relate
to each successor with the same force and effect as if such successor had been
originally named as a Trustee hereunder.  Any successor Trustee shall have the
same powers, rights and duties as its predecessor and shall have the same title
to the Fund as its predecessor.
 
The successor Trustee need not examine the records and accounts of any prior
Trustee.  The successor Trustee shall not be responsible for, and the
Corporation shall indemnify and defend the successor Trustee from, any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.
 
ARTICLE VIII
 
COMPENSATION, IMMUNITIES
 
AND INDEMNITY OF THE TRUSTEE
 
Section 8.1.                                 Trustee Compensation and
Expenses.  The Trustee shall be entitled to such compensation and fees for its
services under this Agreement as shall be agreed upon from time to time with the
Corporation.  Likewise, the Corporation shall reimburse the Trustee for any
expenses incurred by it, including, but not limited to, all proper charges and
disbursements of the Trustee, and reasonable fees for legal services rendered to
the Trustee (whether or not rendered in connection with a judicial or
administrative proceeding).  Such compensation, fees and reimbursement shall be
paid to the Trustee pursuant to the terms set forth at Section 8.2 of this
Agreement.  The Trustee’s entitlement to compensation, fees or reimbursement
hereunder shall not be affected by the resignation or removal of the Trustee or
the termination of the Trust.
 
Section 8.2.                                 Expense Account.  The Corporation
may from time to time make contributions to the Fund to be held in an Expense
Account and to be utilized to pay the compensation, fees and expenses of the
Trustee and the Committee and other expenses of the Trust.  To the extent that
there are monies in the Expense Account, the Trustee shall utilize such Expense
Account for payment of the compensation, fees and expenses of the Trustee and
the Committee, for payment of the indemnities referred to in Section 8.4 and
10.3, and for other expenses of the Trust, and, in the absence of sufficient
monies, shall seek reimbursement from the Corporation.  In the event that the
Corporation shall fail or refuse to make such reimbursement within sixty (60)
days of demand, the Trustee may satisfy such obligations out of the other assets
of the Fund in such manner as the Trustee deems to be reasonable in the
circumstances, taking into account the amount of liquid assets, the anticipated
needs to make distributions to Participants (or the Beneficiaries thereof), and
such other factors as the Trustee deems relevant.  If the Trustee satisfies any
obligations of the Corporation to pay fees and expenses from other Fund assets,
the Corporation shall immediately upon demand by the Trustee deposit into the
Trust an amount of cash equal to the amount paid from such assets if, at that
time, the Trustee could not replace such shares or assets with a cash amount
equal to the liquidation value of such shares or assets.  If such funds are not
deposited or assets replaced within sixty (60) days of such demand, the Trustee
may, in its sole and absolute discretion, commence legal action against the
Corporation for recovery of the amount paid out of the Fund.  Notwithstanding
anything herein to the contrary, no amount held in the Expense Account shall be
used for purposes other than paying the compensation, fees and expenses of the
Trustee and the Committee and other expenses of the Trust, and shall not be
distributed to or for the benefit of the Participants (or the Beneficiaries
thereof).
 
Section 8.3.                                 Immunities.  The Trustee shall have
the following privileges and immunities:
 
(a) The Corporation and the Committee shall furnish the Trustee with instruments
evidencing individuals designated by the Corporation or the Committee, as the
case may be, who are empowered to give directions, statements, or certificates
to the Trustee.  A written direction, statement or certificate to the Trustee
signed by any such individual shall be deemed to be the direction, statement or
certificate of the Corporation or the Committee, as the case may be, and the
Trustee may rely upon such directions, statements, or certificates to the extent
not prohibited by law.  The Corporation and the Committee shall furnish the
Trustee from time to time with instruments evidencing the termination of such
designated individuals or the appointment of new such designated individuals and
the Trustee shall be entitled to rely upon such instruments as evidence of the
identity and authority of such designated individuals and shall not be charged
with notice of any change with respect thereto until the Corporation or the
Committee, as the case may be, has furnished the Trustee with instruments
relative to such change.
 
(b) The Trustee is authorized to seek the advice of, and consult with, legal
counsel with respect to any matter involving the Trust.  Such counsel may, but
need not, be legal counsel to the Corporation.  The Trustee shall be entitled to
rely on the advice of legal counsel with respect to any matter involving the
Trust.  The Trustee may also from time to time employ agents and expert
assistants and delegate to them such ministerial duties it may see fit.  In the
event that the Trustee does delegate such ministerial duties, it shall
periodically review the performance of the person to whom these duties have been
delegated.  The Trustee shall be reimbursed by the Corporation for all costs
arising from the employ of legal counsel, agents and expert assistants pursuant
to the terms set forth at Section 8.2 of this Agreement.
 
Section 8.4.                                 Indemnity of the Trustee.  
 
(a) The Corporation hereby indemnifies and holds the Trustee harmless from and
against any and all losses, damages, costs, expenses or liabilities, including
reasonable fees for legal services and other costs of litigation, to which the
Trustee may become subject pursuant to, arising out of, occasioned by, incurred
in connection with, or in any way associated with this Agreement, including any
reasonable discretionary action which the Trustee may take under the Trust,
except for any act or omission constituting gross negligence or willful
misconduct of the Trustee.  If one or more liabilities shall arise, or if the
Corporation fails to indemnify the Trustee as provided herein, or both, then the
Trustee may engage counsel of the Trustee’s choice, but at the Corporation’s
expense, either to conduct the defense against such liabilities, or to conduct
such actions as may be necessary to obtain the indemnity provided for herein, or
to take both such actions.  The Trustee shall notify the Corporation within
fifteen (15) days after the Trustee has engaged counsel of the name and address
of such counsel.
 
(b) If the Trustee shall be entitled to indemnification by the Corporation
pursuant to this Section 8.4, and the Corporation shall not provide such
indemnification upon demand, the Trustee may apply the assets of the Fund in
full satisfaction of the obligations for indemnity by the Corporation, and any
legal proceeding by the Trustee against the Corporation for such indemnification
shall be in behalf of the Trust.
 
Section 8.5.                                 Determination of Interests in the
Fund; Enforcement of Trust and Legal Proceedings.  The interest of the
Participants (and the Beneficiaries thereof) in the Fund shall be determined in
accordance with the terms of the Plan.  The Trustee shall have no duty to
question any direction given by the Corporation or the Committee to the Trustee,
including any direction advising the Trustee as to such interests under the
Plan.  The Corporation and the Committee shall have authority to enforce this
Agreement.  To protect the Fund from the expenses which might otherwise be
incurred, no person other than the Corporation or the Committee may institute or
maintain any action or proceeding against the Trustee or the Fund, or join in
any such action or proceeding, in the absence of written authorization by the
Corporation or the Committee.   Except as otherwise provided in this Section
8.5, in any action or proceeding affecting the Fund, the only necessary parties
shall be the Corporation, the Committee and the Trustee, and no other person
shall be entitled to any notice or process.
 
ARTICLE IX
 
AMENDMENT AND TERMINATION OF THE TRUST
 
Section 9.1.                                 Amendment of Agreement.  By a duly
executed, written instrument delivered to the Trustee and acknowledged in the
same form as this Agreement, the Corporation shall have the right at any time
and from time to time to amend this Agreement in whole or in part, except that
(i) the duties and responsibilities of the Trustee or the Committee shall not be
increased, and the protections afforded to the Trustee or the Committee shall
not be impaired without the written consent of the Trustee or the Committee, as
the case may be; (ii) the protection afforded with respect to obligations
payable to or on behalf of the Participants hereunder may not be impaired
without the unanimous written consent of the Participants; and (iii) the
Corporation shall not have the power to revoke this Trust or to revest title in
itself to the assets comprising the Fund.  Any such amendment shall be effective
upon (a) delivery of such amendment to the Trustee and the Committee, together
with a certified copy of the resolution of the Board of Directors of the
Corporation or of its Compensation Committee, as the case may be; and (b)
endorsement by each the Trustee and the Committee on such instrument upon
receipt thereof, together with any required consent or consents thereto.  No
such amendment shall adversely affect any benefits accrued under the Plan with
respect to the Participants.  All instruments amending this Agreement shall be
noted upon or kept attached to the executed original of this Agreement.
 
Section 9.2.                                 Termination of Agreement.  This
Agreement may not be terminated until the liability of the Corporation for the
payment of all benefits to all Participants, and the Beneficiaries thereof, has
been satisfied in full or until such time as no funds remain on deposit in the
Fund pursuant to this Agreement; provided, however, that with the written
consent of a Participant, or the Beneficiary thereof, the Committee may
terminate this Agreement at any time with respect to such consenting Participant
or Beneficiary.  Notwithstanding anything herein to the contrary, this Trust
shall terminate no later than twenty-one (21) years after the death of the last
survivor of all of the Participants included in the original list of
Participants as constituted prior to this Restated and Amended Agreement, and
those persons now living who have been designated as Beneficiaries of such
Participants in accordance with the terms of the Plan.
 
ARTICLE X
 
THE COMMITTEE
 
Section 10.1.                                 Membership and Actions of the
Committee.  
 
(a) The Committee shall at all times consist of a minimum of three (3)
individuals, all of whom shall be Participants.  Any member of the Committee may
resign upon thirty (30) days prior written notice to the Corporation.  Moreover,
any member of the Committee may be removed at any time by the Corporation.
 
(b) In the event of a vacancy on the Committee, the other member(s) of the
Committee shall appoint a successor.  In the event that there is at any time no
member of the Committee then in office, successor members shall be appointed by
the Corporation.
 
(c) Any action by the Committee shall require the written approval of at least a
majority of the members of the Committee.  A Committee member shall not be
liable hereunder for any act taken, or omitted to be taken, in good faith,
except for any act or omission constituting gross negligence or willful
misconduct by such Committee member.
 
(d) All of the provisions set forth herein with respect to a member of the
Committee shall relate to each successor with the same force and effect as if
such successor had been originally named as a member of the Committee.
 
(e) The Committee is authorized to seek the advice of, and consult with, legal
counsel with respect to any matter involving the Trust.  Such counsel may, but
need not, be legal counsel to the Corporation.  The Committee shall be entitled
to rely on the advice of legal counsel with respect to any matter involving the
Trust.  The Committee may also from time to time employ agents and expert
assistants and delegate to them such ministerial duties as it may see fit.  In
the event that the Committee does delegate such ministerial duties, it shall
periodically review the performance of the person to whom these duties have been
delegated.  The Committee members shall be reimbursed by the Corporation for all
costs arising from the employ of legal counsel, agents and expert assistants
pursuant to the terms set forth at Section 8.2 of this Agreement
 
Section 10.2.                                 Committee Compensation and
Expenses.  The Committee members shall be entitled to such compensation and fees
for their services under this Agreement as shall be agreed upon from time to
time with the Corporation.  Likewise, the Corporation shall reimburse the
Committee members for any expenses incurred by them, including, but not limited
to, all proper charges and disbursements of the Committee members, and
reasonable fees for legal services rendered to the Committee (whether or not
rendered in connection with a judicial or administrative proceeding).  Such
compensation, fees and reimbursement shall be paid to the Committee members
pursuant to the terms set forth at Section 8.2 of this Agreement.  The Committee
members’ entitlement to compensation, fees or reimbursement hereunder shall not
be affected by the resignation or removal of any member or members of the
Committee or the termination of the Trust.
 
Section 10.3.                                 Indemnity of Committee.  
 
(a) The Corporation hereby indemnifies and holds each member of the Committee
harmless from and against any and all liabilities, including reasonable fees for
legal services and other costs of litigation, to which each such member of the
Committee may become subject pursuant to, arising out of, occasioned by,
incurred in connection with, or in any way associated with this Trust or
Agreement, except for any act or omission constituting gross negligence or
willful misconduct of such member of the Committee.  If one or more liabilities
shall arise, or if the Corporation fails to indemnify such member of the
Committee as provided herein, or both, then the Committee member may engage
counsel of the Committee member’s choice, but at the Corporation’s expense,
either to conduct the defense against such liabilities, or to conduct such
actions as may be necessary to obtain the indemnity provided for herein, or to
take both such actions.  The Committee member shall notify the Corporation
within fifteen (15) days after the Committee member has so engaged counsel of
the name and address of such counsel.
 
(b) If a Committee member shall be entitled to indemnification pursuant to this
Section 10.3, and the Corporation shall not provide such indemnification upon
demand, the Trustee shall satisfy any indemnity to a Committee member pursuant
to this Section 10.3 out of the assets of the Fund in full satisfaction of the
obligations for indemnity by the Corporation, and any legal proceeding by the
Committee member against the Corporation for such indemnification shall be in
behalf of the Trust.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.1.                                 Governing Law.  This Trust is
created and accepted in the State of Delaware.  All questions pertaining to the
validity or construction of this Agreement and the acts and transactions of the
parties hereto and their respective successors shall be determined in accordance
with the laws of the State of Texas, except as to matters governed by Federal
law.
 
Section 11.2.                                 No Effect on Employment.  Nothing
contained in this Agreement shall create, or be construed or interpreted to
create, any new or additional obligations on the part of the Corporation or its
affiliates to retain any person in its employ or interfere in any way with the
right of the Corporation to discharge any employee.
 
Section 11.3.                                 Successors.  This Agreement shall
be binding upon, and the powers herein granted to the Corporation and the
Trustee, respectively, shall be exercisable by, the respective successors and
assigns of the Corporation and the Trustee.
 
Section 11.4.                                 Severability.  Should any
provision of this Agreement be determined by a court of competent jurisdiction
to be unlawful or unenforceable, such determination shall not adversely affect
the remaining provisions of this Agreement, unless it shall make impossible the
maintenance or operation of the Trust for its intended purposes.  To the extent
any provision of this Agreement is determined to be unlawful or unenforceable,
this Agreement shall be construed to be carried out to the fullest extent
possible in a lawful and enforceable manner.
 
Section 11.5.                                 Incorporation of Plan as Part of
Agreement.  The Plan is expressly incorporated herein and made a part hereof
with the same force and effect as if fully set forth.  The Corporation shall
deliver to the Trustee a copy of all amendments to the Plan hereafter adopted.
 
Section 11.6.                                   Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which shall be
considered an original and said counterparts shall constitute but one and the
same instrument.
 
Section 11.7.                                 Effect of Divisions and
Captions.  The division of this Agreement into articles, paragraphs, sections
and subsections and the use of captions are solely for convenience and shall
have no legal effect in construing the provisions of this Agreement.
 
Section 11.8.                                 Gender and Number.  Whenever the
masculine, feminine, or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender was used, and, unless
the context otherwise requires, the singular shall include the plural, and vice
versa.
 
Section 11.9.                                 Mistake of Fact.  A misstatement
or other mistake of fact relating to this Agreement shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable; provided that no adjustment under
this Section 11.9 shall be made which violates any provision of section 409A of
the Code or any guidance issued thereunder.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation, the Trustee and the Committee have entered
in to this Agreement as of NOVEMBER 17, 2008, effective as of the Effective
Date.
 
CORPORATION:
 
AMERICAN AIRLINES, INC.,
a Delaware corporation
 
Attest:                                                           By:                                                                        
Kenneth W. Wimberly, Corporate Secretary
 


 
TRUSTEE:
 
WACHOVIA BANK,                                           NATIONAL ASSOCIATION




Attest:                                                           By:                                                                        


Name:                                                                        


Title:                                                                        
 


 
COMMITTEE:
 


 
Attest:                                                           By:                                                                        
Gerard J. Arpey
 


 
Attest:                                                           By:                                                                        
Thomas W. Horton
 


 
Attest:                                                           By:                                                                        
Jeffrey J. Brundage
 


 
Attest:                                                           By:                                                                        
Gary F. Kennedy
 
